EXHIBIT 3 Conditional Share Sale Deed ConsortiumCo Pty Limited Premier Investments Limited For the Acquisition of Shares in Coles Group Limited Allens Arthur Robinson Deutsche Bank Place Corner Hunter and Phillip Streets SydneyNSW2000 Tel61 2 9230 4000 Fax61 2 9230 5333 www.aar.com.au © Copyright Allens Arthur Robinson 2007 Conditional ShareSale Deed Table of Contents 1. Definitions and Interpretation 1 1.1 Definitions 1 1.2 Interpretation 6 1.3 Business Day 7 1.4 Parties not associates 7 2. Completion of Sale and Purchase 7 2.1 Sale and purchase 7 2.2 Consideration 7 2.3 Condition Precedent 8 2.4 Shareholder approval 8 2.5 Waiver 8 2.6 Termination of Deed by either party 9 2.7 Effect of termination 9 2.8 Date for Completion 9 2.9 Payment by ConsortiumCo 9 2.10 Premier's obligations at Completion 9 2.11 Interdependence 9 3. Post-Completion adjustment 10 4. Call Option 10 4.1 Grant of the Call Option 10 4.2 Exercise of the Call Option 10 4.3 Lapse of Call Option 11 4.4 Parties bound 11 4.5 Completion of Call Option Purchase 11 5. Call Option Cancellation 12 5.1 Call Option Cancellation 12 5.2 Cancellation of the Call Option 12 6. Warranties and Indemnities 12 6.1 ConsortiumCo warranties 12 6.2 Premier warranties 13 6.3 Survival of representations and warranties 13 6.4 ConsortiumCo indemnity 13 6.5 Premier indemnity 13 7. Stamp Duty, Costs and Expenses 13 7.1 Stamp duty 13 7.2 Costs and expenses 14 7.3 Brokerage 14 8. Public Announcements 14 Conditional ShareSale Deed 9. General 14 9.1 Notices 14 9.2 Governing law and jurisdiction 15 9.3 Prohibition and enforceability 15 9.4 Waivers 16 9.5 Variation 16 9.6 Assignment 16 9.7 Further assurances 16 9.8 Time of the essence 16 9.9 Counterparts 16 9.10 Attorneys 16 9.11 Entire agreement 16 Schedule1 18 Option Notice 18 Schedule2 19 Cancellation Notice 19 Schedule3 20 Acceptance Deed 20 Conditional ShareSale Deed Date 2 April 2007 Parties 1. ConsortiumCo Pty Limited (ACN ) of No. 1 Martin Place, Sydney NSW 2000 (ConsortiumCo). 2. Premier Investments Limited (ABN 64 ) of Level 53, 101 Collins Street, Melbourne VIC 3000 (Premier). Recitals A Premier is the legal and beneficial owner of 35,445,000 Shares (the Sale Shares). B Premier agrees to sell, and ConsortiumCo agrees to purchase, the Sale Shares on the terms and conditions set out in this Deed. It is agreed as follows. 1. Definitions and Interpretation 1.1 Definitions In this Deed: Acceptance Deed means a deed substantially in the form set out in schedule 3. ASIC means the Australian Securities and Investments Commission. ASTC Settlement Rules means the settlement rules published by ASX Settlement and Transfer Corporation Pty Limited (ABN 49 008 504 532). ASX means the Australian Securities Exchange operated by ASX Limited (ABN 98 008 624 691). Business Day means a day on which banks are open for business in Melbourne, Australia, excluding Saturdays, Sundays and public holidays. Call Option means the option to purchase the Sale Shares granted by ConsortiumCo in favour of Premier under clause 4.1. Call Exercise Period means the period commencing on the occurrence of one of the events in clause 4.2(a)(iii), (iv),(v) or (vi) and ending three Business Days after the Initial Proposal, Revised Proposal, Rival Offer or Takeover Bid (as applicable) becomes unconditional (in the case of a Takeover Bid) or effective (in the case of a Scheme). Call Option Period means the period commencing on the Completion Date and expiring 15 months after the date of this Deed. 1 Conditional ShareSale Deed Cancellation Fee means an amount payable by ConsortiumCo under clause 5.2, calculated by multiplying the number of Sale Shares by: (a) if the Option Notice was given pursuant to clause 4.2(a)(iii), the sum of: (i) 100% of the difference between the Purchase Price and the Initial Proposal Price; and (ii) either: (A) if the Final Price is higher than the Rival Price: (1) 100% of the difference between the Initial Proposal Price and the Final Price; plus (2) the cash value of any Rights received by ConsortiumCo after the Completion Date in respect of the Sale Shares; or (B) if the Rival Price is higher than the Final Price: (1) 100% of the difference between the Purchase Price and the Rival Price, up to $16.75; plus (2) 75% of the difference (if any) above $16.75 and the Rival Price, up to $17.00; plus (3) 50% of the difference (if any) above $17.00 and the Rival Price; plus (4) the cash value of any Rights and Dividends received by ConsortiumCo after the Completion Date in respect of the Sale Shares; less (5) the Funding Charge; (b) if the Option Notice was given pursuant to clause 4.2(a)(iv), the sum of: (i) 100% of the difference between the Purchase Price and the Revised Proposal Price; and (ii) either: (A) if the Final Price is higher than the Rival Price: (1) 100% of the difference between the Revised Proposal Price and the Final Price; plus (2) the cash value of any Rights received by ConsortiumCo after the Completion Date in respect of the Sale Shares; or (B) if the Rival Price is higher than the Final Price: (1) 100% of the difference between the Purchase Price and the Rival Price, up to $16.75; plus (2) 75% of the difference (if any) above $16.75 and the Rival Price, up to $17.00; plus 2 Conditional ShareSale Deed (3) 50% of the difference (if any) above $17.00 and the Rival Price; plus (4) the cash value of any Rights and Dividends received by ConsortiumCo after the Completion Date in respect of the Sale Shares; less (5) the Funding Charge; (c) if the Option Notice was given pursuant to clause 4.2(a)(v): (i) 100% of the difference between the Purchase Price and the Rival Price, up to $16.75; plus (ii) 75% of the difference (if any) above $16.75 and the Rival Price, up to $17.00; plus (iii) 50% of the difference (if any) above $17.00 and the Rival Price; plus (iv) the cash value of any Rights and Dividends received by ConsortiumCo after the Completion Date in respect of the Sale Shares, less (v) the Funding Charge. provided that the amounts in (a),(b) and(c) above shall not be less than zero. For the avoidance of doubt, the determination of the Price of an Initial Proposal Price, Revised Proposal Price, Final Price or Rival Price for the purposes of this definition of Cancellation Fee shall be undertaken as at the time any Cancellation Fee is payable by ConsortiumCo under clause 5.2. Cancellation Notice means a notice from ConsortiumCo to Premier, substantially in the form set out in schedule2. Claim means any allegation, debt, cause of action, liability, claim, proceeding, suit or demand of any nature howsoever arising and whether present or future, fixed or unascertained, actual or contingent, whether at law, in equity, under statute or otherwise. Company means Coles Group Limited (ABN 11 ). Completion means completion of the sale and purchase of the Sale Shares under clause 2. Completion Date means the date on which Completion occurs. Condition Precedent means the condition set out in clause 2.3. ConsortiumCo Associate means each person who is or becomes, whether directly or indirectly, a shareholder or equity participant in ConsortiumCo, acquires Shares, whether directly or indirectly, on behalf of ConsortiumCo or acts, or proposes to act, in concert with ConsortiumCo in relation to the Company. Corporations Act means the Corporations Act 2001 (Cth). Daily Interest Rate means: (d) the average of the 90 Day BBSY bid swap rate as at 23 April 2007 and at each 90 day anniversary thereof over the period of the Days Held; and 3 Conditional ShareSale Deed (e) where the Days Held ends on a day that is not a 90 day anniversary of 23 April 2007, the average daily BBSY bid swap rate for the period from the previous 90 day anniversary of 23 April 2007 until where the period of the Days Held ends. Days Held means the number of days from 30 March 2007 until the day on which ConsortiumCo receives payment under the Rival Offer or the Sale Shares are transferred back to Premier following exercise of the Call Option (whichever is applicable). Dispose in relation to any property means to sell, transfer, assign, create a Security Interest over, declare oneself a trustee of or part with the benefit of or otherwise dispose of that property (or any interest in it or any part of it). Dividend means any interim or final dividend declared, paid or issued by the Company after the Completion Date, other than a special dividend. Encumbrance means an interest or power: (f) reserved in or over an interest in any asset including but not limited to, any retention of title; (g) created or otherwise arising in or over any interest in any asset under a bill of sale, mortgage, charge, lien, pledge, trust or power, by way of security for the payment of a debt, any other monetary obligation or the performance of any other obligation, and includes, but is not limited to, any deed to grant or create any of the above. Excluded Shares means the Shares registered in the name of Michael McLeod, Eliana Alfonso, Barbara Jones, Sally Jones, Adrian Jones, Fyffe Nominees Pty Ltd, Bahm Pty Ltd and Jaserfold Pty Ltd. Exercise Price means: (h) the Purchase Price, less (i) the cash value of any Rights received by ConsortiumCo after the Completion Date in respect of the Sale Shares; and (j) in the event that the Option Notice was given pursuant to clause 4.2(a)(v), plus the Funding Charge and less the cash value of any Dividends received by ConsortiumCo after the Completion Date in respect of the Sale Shares. Final Price means the highest price out of the Initial Proposal Price and any Revised Proposal Price. Funding Charge means the Purchase Consideration (as adjusted for any adjustment to the Purchase Price under clause 3) multiplied by the Daily Interest Rate multiplied by the Days Held. Initial Proposal has the meaning given to that term in clause 4.2(a)(iii). Initial Proposal Price has the meaning given to that term in clause 4.2(a)(iii). Option Completion Date means the date upon which Premier receives the consideration payable to Premier with respect to the Sale Shares pursuant to the Initial Proposal, Revised Proposal, Rival Offer or Takeover Bid (as applicable). 4 Conditional ShareSale Deed Option Notice means a notice from Premier to ConsortiumCo substantially in the form set out in schedule1. Price means: (k) in relation to a 100% cash offer or a 100% cash / scrip alternative offer, the cash price offered in Australian dollars for the 100% cash offer; and (l) if paragraph (a) does not apply, in relation to an offer of securities or an offer which comprises cash and securities: (i) in the case of securities which are quoted for trading on a stock exchange, the VWAP per security on the principal exchange on which the securities are traded in the five trading days before the offer is announced; or (ii) in any other case, the face value of the security: (A) as agreed by the parties; or (B) in the absence of agreement, as determined by an independent expert (acting as expert and not arbitrator and on behalf of both parties whose decision will be, in the absence of manifest error, final and binding on both parties) the identity of which is agreed by the parties (or, in the absence of agreement, such person as nominated by the National President of the Institute of Chartered Accountants), (iii) together with the applicable cash component in Australian dollars in the case of an offer which comprises cash and securities, in each case expressed in Australian dollars and including the cash value of any Rights to be paid by the Company as part of and conditional upon any such offer. Premier Shares means 69,500,000 Shares. Purchase Consideration has the meaning given in clause 2. Purchase Price means the amount of $16.47 for each Sale Share (as may be adjusted under clause 3). Revised Proposal has the meaning given to that term in clause 4.2(a)(iv). Revised Proposal Price has the meaning given to that term in clause 4.2(a)(iv). Rights means all accretions and rights attaching to or arising from the Sale Shares (including without limitation, all rights to receive special dividends, returns of capital and other distributions declared or paid and to receive or subscribe for shares, notes, options or other securities or entitlements) declared, paid or issued by the Company after the Completion Date, excluding Dividends. Rival Offer has the meaning given to that term in clause 4.2(a)(v). Rival Price means, if ConsortiumCo has accepted a Rival Offer by way of Takeover Bid or a Rival Offer by way of Scheme has become effective, the Price that ConsortiumCo will receive under that Rival Offer, but in any other case, the highest price under a Rival Offer at the time payment is due under clause 5.2(a)(iii) (if applicable). Sale Shares has the meaning given in Recital A. 5 Conditional ShareSale Deed Scheme means: (m) a compromise or arrangement under Part 5.1 of the Corporations Act under which Shares in the Company are transferred to another person or are cancelled; or (n) a selective capital reduction under Part 2J.1 of the Corporations Act under which all Shares in the Company other than shares held by one person (or a person and his or her associates) are cancelled. Security Interest means an interest or power: (o) reserved in or over any interest in any asset including, without limitation, any retention of title; or (p) created or otherwise arising in or over any interest in any asset under a bill of sale, mortgage, charge, lien, pledge, trust or power by way of security for the payment of debt or any other monetary obligation or the enforcement of any other obligation and whether or not existing or agreed to be granted or created. Share means a fully paid ordinary share in the Company. Takeover Bid means a takeover bid under Chapter 6 of the Corporations Act for the Shares in the Company. VWAP means the average of the daily volume weighted average sale price of the relevant security sold on its principal stock exchange during normal trading in the relevant period or on the relevant days, but does not include any 'special' crossings prior to the commencement of normal trading, crossings during the after hours adjust phase or the exercise of options over the relevant securities. 1.2 Interpretation Headings are for convenience only and do not affect interpretation.The following rules apply unless the context requires otherwise. (a) The singular includes the plural, and the converse also applies. (b) A gender includes all genders. (c) If a word or phrase is defined, its other grammatical forms have a corresponding meaning. (d) A reference to a person includes a corporation, trust, partnership, unincorporated body or other entity, whether or not it comprises a separate legal entity. (e) A reference to a clause or schedule is a reference to a clause of or schedule to this agreement. (f) A reference to an agreement or document (including a reference to this agreement) is to the agreement or document as amended, supplemented, novated or replaced, except to the extent prohibited by this agreement or that other agreement or document. (g) A reference to writing includes any method of representing or reproducing words, figures, drawings or symbols in a visible and tangible form. 6 Conditional ShareSale Deed (h) A reference to a party to this agreement or another agreement or document includes the party's successors, permitted substitutes and permitted assigns (and, where applicable, the party's legal personal representatives). (i) A reference to legislation or to a provision of legislation includes a modification or re-enactment of it, a legislative provision substituted for it and a regulation or statutory instrument issued under it. (j) A reference to conduct includes an omission, statement or undertaking, whether or not in writing. (k) A reference to an agreement includes any undertaking, deed, agreement and legally enforceable arrangement, whether or not in writing, and a reference to a document includes an agreement (as so defined) in writing and any certificate, notice, instrument and document of any kind. (l) A reference to dollars and $ or A$ is to Australian currency. (m) All references to time are to Sydney time. (n) An expression defined in, or given a meaning for the purpose of, the Corporations Act in a context similar to that in which the expression is used in this Deed has the same meaning or definition. (o) Mentioning anything after includes or including, or similar expressions, does not limit what else might be included. (p) Nothing in this agreement is to be interpreted against a party solely on the ground that the party put forward this agreement or a relevant part of it. 1.3 Business Day Where the day on or by which any thing is to be done is not a Business Day, that thing must be done on or by the following Business Day. 1.4 Parties not associates Despite anything in this Deed, the parties are not to be regarded as an associate of each other. 2. Completion of Sale and Purchase 2.1 Sale and purchase Subject to clause 2.3, Premier agrees to sell, and ConsortiumCo agrees to purchase, full legal and beneficial title in the Sale Shares free from any Encumbrances. 2.2 Consideration The consideration payable by ConsortiumCo to Premier for the sale and purchase of the Sale Shares under clause2.1 is the Purchase Price (excluding any adjustment to the Purchase Price under clause 3) multiplied by the number of Sale Shares (the
